— Order unanimously affirmed, with costs. Memorandum: Following denial of plaintiff’s motion to vacate an order of dismissal entered pursuant to CPLR 3404, Special Term properly entertained plaintiff’s motion to renew (see Prude v County of Erie, 47 AD2d 111, 113-114; cf. Barry v Good Samaritan Hosp., 86 AD2d 853, revd on other grounds 56 NY2d 921) and thereupon, in the exercise of discretion, granted the relief requested. Plaintiff adequately rebutted the presumption of abandonment (see CPLR 3404; Marco v Sachs, 10 NY2d 542) and demonstrated excusable neglect, a meritorious claim and lack of prejudice to defendants (see Bouvia v Community Gen. Hosp., 85 AD2d 909). (Appeal from order of Supreme Court, Onondaga County, Miller, J. — reargument — restore to calendar.) Present — Dillon, P. J., Callahan, Doerr, Denman and Moule, JJ.